Upon Motion of Mr. Carrington of the Complainant’s Counsel, it was prayed That the Order of this Court of the Tenth instant, may be made ab*305solute, and the prayer o£ the Complainant’s Petition accordingly granted; But on hearing what was alledged by Mr. Whitaker and Mr. Hume of Counsel with the Defendant to the contrary, This Court after full consideration of the matter, doth think fit to dismiss the said Petition: forasmuch as the Defendant is present in this Province, and the Case does not properly lye before this Court; The Plaintiffs having remedy against the Defendant at Law, for any Cause of Action.
Intr.
Tho. Lamboll Deputy Register